DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	Kimura (US 2003/0090447), taken to be the closest prior art, shows the driving method and device of a light emitting device (see for example Fig. 2), the light emitting device comprising: a plurality of pixels (pixel portion); dividing a frame period for displaying an image of one frame into a plurality of sub-frame periods (see for example Fig. 7); and is playing gray-scales in each of the plurality of sub-frame periods (see for example Fig. 7); the driving method and device comprising: writing analog gray-scale data to the plurality of pixels to display analog gray-scales (see para. 0004 and 0008-0010) or writing digital gray-scale data to the plurality of pixels to display first digital gray-scales in a sub-frame (see para. 0008 and 0012).

	Kimura et al. (US 2001/0035849) and Lee (US 2015/0348463), show a display device having a plurality of pixels and having a frame divided into a plurality of sub-frames, and driving the light emitting device using either analog grayscale or digital grayscale methods.



Reasons For Allowance

Claims 1-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-10
The prior art of record, including the closest prior art Kimura noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest driving method of a light emitting device having the combination of steps, along with writing analog gray-scale data to the plurality of pixels to display analog gray-scales in one sub-frame period of the plurality of sub-frame periods; and writing first digital gray-scale data to the plurality of pixels to display first digital gray-scales in a sub-frame period of the same length as the one sub-frame period, and in a sub-frame period different from the one sub-frame period, as set forth in claim 1-10.


Regarding claims 11-20
The prior art of record, including the closest prior art noted Kimura above or prior art cited by applicant, taken alone or in combination does not teach or suggest the light emitting device having the combination of elements, along with wherein the control section divides a frame period for displaying an image of one frame into a plurality of sub-frame periods, one of the plurality of sub-frame periods is the period of a displaying an analog gray-scale in which the plurality of pixels is written with the analog gray-scale data by the control section, and a sub-frame period different from the one sub-frame period is a period of the same length period as the one sub-frame period and is the period of a displaying the first digital gray-scales in which the plurality of pixels is written with the first digital gray-scale data by the control section, as set forth in claims 11-20.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687